Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's Response
In Applicant's Response dated 7/5/2022, Applicant amended the Claims and argued against all objections and rejections set forth in the previous Office Action.
All objections and rejections not reproduced below are withdrawn. 
The rejection of the Claims under 35 U.S.C. 101 previously set forth are withdrawn, only because of the new 112 rejection for claim 1. 
The prior art rejections of the Claims under 35 U.S.C. 103 previously set forth are withdrawn. 
	The examiner appreciates the applicant noting where the support for the amendments are located in the specification. 
The Application was filed on 10/13/2020, with a priority to provisional 62/885,939 filed 08/13/2019 as per the petition decision mailed 6/17/2021.
Claim(s) 1-7 are pending for examination. Claim(s) 1 is/are independent claim(s).

Drawings
The drawings are objected to because Figs 3-6 are difficult or impossible to read and are not in the required text size for drawings. 
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The recited “processing system” of Claim 1.  
The Specification does not mention the recited phrase.  Thus, there is no support or antecedent basis for the recited term that allows the meaning of the term to be ascertained, as required in 37 CFR 1.75(d)(1).
The applicant may amend the specification to include the terms and provide antecedent basis without introducing new matter into the specification, or the terms may be removed from the claims. 

Claim Objections
Claims 2, 6 objected to because of the following informalities:  
Claim 1 recites: “legal hold and preservation module for providing in-place locks in real time for data”. 
Claim 2 recites: “wherein data subject to eDiscovery requests remains at the enterprise and the data collection is performed by the enterprise system”
Claim 6 recites: “wherein the legal hold and preservation module further includes in-place locks”.  
Claims 2, 6 do not appear to further limit claim 1 because “remains at the enterprise” and “in-place locks” of claims 2 and 6 do not further limit the “in-place locks” of claim 1.

Claim 3 objected to because of the following informalities:  
Claim 1 recites: “legal hold and preservation module for providing in-place locks in real time for data”.
 Claim 3 recites: “wherein data subject to eDiscovery is transferred from the enterprise system to the discovery system”. 
These limitations are contradictory, you can not have the data be both locked “in-place” and “transferred”. 

Claim 5 objected to because of the following informalities:  
Claim 1 recites: “legal template module for automatically including all eDiscovery steps into a single template”. 
Claim 5 recites: “wherein the legal templates module automatically combines all eDiscovery steps into a single template”
Claim 5 does not appear to further limit claim 1 because the limitations are the same.

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “intelligent” in claim 1 is a relative term which renders the claim indefinite. The term “intelligent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claims 1-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “artificial intelligence module … for analyzing eDiscovery requests” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function, see analysis below. 
The applicant’s disclaimer in the specification [0059] discusses means claims but references 35 U.S.C. §18(f) not 35 U.S.C. §112(f). 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

112 Means analysis: 
The applicant’s disclaimer in the specification [0059] references 35 U.S.C. §18(f) not 35 U.S.C. §112(f). 
In claim 1, “data collection module for performing”, “preservation module for providing”, “matter management module for automatically identifying data custodians”, “automated discovery workflow module for providing API integration”, “legal template module for automatically including”, “automated workflow module for providing intelligent automation”.
In claim 4, “artificial intelligence module in the discovery system for analyzing”
There is a presumption of not invoking 35 U.S.C. 112(f) when the terms “means for” or “step for” is not used. However, Using the 3-prong analysis in MPEP § 2181: 
(A) - Fist prong - The term “means” is not used, however, the term(s) “data collection module”, “preservation module”, “matter management module”, “automated discovery workflow module”, “legal template module”, “automated workflow module” in  claim 1 and “artificial intelligence module” in claim 4 is/are used as a substitute for “means” that is a generic placeholders, or nonce term(s), for performing the claimed function. 
 (B) - Second prong - The term “means” or the generic placeholder is modified by the functional language “performing”, “providing”, “automatically identifying”, “providing”, “automatically including”, “providing” in claim 1 and “analyzing” in claim 4 and linked with the transition word, or linking phrase, “for”; and 
(C) - Third prong - The generic placeholder(s) is/are not modified by sufficient structure, material, or acts for performing the claimed function. No hardware or structure, material, or acts are claimed. Therefor there is no “structure” or “material” in the claim(s). 
The applicant’s disclaimer in the specification [0059] discusses means claims but references 35 U.S.C. §18(f) not 35 U.S.C. §112(f). In addition a disclaimer does not overcome the above analysis. 
This means the presumption of not invoking 35 U.S.C. 112(f) is overcome. 
	Further, because 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is invoked the written description must disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
	 Applicant should keep in mind that the “structure, material, or acts” recited in the written description must be more than “general purpose computer” or general computer components.   
MPEP 2181 (II)(B) “Computer-Implemented Means-Plus-Function Limitations” describes what is required for these claims (emphasis by examiner): 
“In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function. See, e.g., Noah Systems Inc. v. Intuit Inc.,675 F.3d 1302, 1312, 102 USPQ2d 1410, 1417 (Fed. Cir. 2012); Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 3, 5, 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ford; Christopher Todd US Pub. No. 2017/0041296 (Ford) in view of Taylor; Kimothy et al. US Pub. No. 2016/0321767 (Taylor) in view of Fan; John D. et al. US Pub. No. 2013/0117218 (Fan).

Claim 1: 
	Ford teaches: 
An eDiscovery system [¶ 0028, Fig. 16] (electronic discovery) comprising:
a processing system including:
an enterprise system having a plurality of data sources storing data subject to eDiscovery requests [¶ 0085, 161] (multiple data storage locations, cloud storage, file storage, metadata storage, data storage node) [¶ 0232] (file sharing for e-discovery) [¶ 0284-287] (e-discovery facility, identification, preservation, collection, review, analysis, and production of content) and implementing Electronic Discovery Reference Model (EDRM) standards of eDiscovery [¶ 0284-289] (compliance with an electronic discovery reference model) and including a data collection module [¶ 0151, 173, 237] (collection of emails, metadata collection) [¶ 0295] (collections user interface), and including a data collection module for performing automated data collection by setting a scope of data to be collected and using a plurality of APIs to interface with the plurality of data sources [¶ 0151, 173, 237] (collection of emails, metadata collection) [¶ 0295] (collections user interface) [¶ 0081, 83, 85, 210, 283, 291, 369, 378, 381, 420, 450, 479, 482-490, 503, 505517, 524-526, 540, 563-569] (API) [¶ 0236-240, 247] (API for archive facility) [¶ 0401-403] (API Wrapper) [¶ 0429] (Security Incident Event Management (SIEM) API), 
… 

enterprise legal hold module comprising the legal hold and preservation module and the data collection module [¶ 0287, 285, 289] (legal hold, preservation), and 
enterprise legal management module comprising the matter management module and an enterprise dashboard [¶ 0066, 72-73, 78] (enterprise sites) [¶ 0307] (workflow management) [¶ 0031] (Figs. 31A-31C depict a non-limiting embodiment of a cloud-computing implementation of the data management facility) [¶ 0097-103] (notarization and confidentiality are “legal management”) [¶ 0080, 97-98, 107, 115, 124, 127, 140-146] (dashboard);
a discovery system comprising an automated discovery workflow module for providing API integration with a plurality of eDiscovery applications [¶ 0042] (Fig. 42 depicts a functional block diagram for a workflow management workspace) [¶ 0081, 83, 85, 210, 283, 291, 369, 378, 381, 420, 450, 479, 482-490, 503, 505517, 524-526, 540, 563-569] (API) [¶ 0236-240, 247] (API for archive facility) [¶ 0401-403] (API Wrapper) [¶ 0429] (Security Incident Event Management (SIEM) API); 
legal template module for automatically including all eDiscovery steps into a single template [¶ 0208] (combine document tasks (verbs) into ad-hoc workflows and save as a template), and 
an automated workflow module for providing intelligent automation when running a batch of evidence and for communicating with the enterprise system through a bridge [¶ 0202] (process template) [¶ 0208] (combine document tasks (verbs) into ad-hoc workflows and save as a template), and an automated workflow module [¶ 0189, 322, 325, 496] (automation and custom workflow, automated workflow) [¶ 0081, 0559] (bridges);
the bridge providing discovery as a service (DaaS) functionality [¶ 0081, 0559] (bridges) [¶ 0028, 80, 97, 284-287, 411] (service, discovery) [¶ 0087-92] (federated search, search query).

	Ford fails to teach, but Taylor teaches: 
	matter management module for automatically identifying data custodians and relevant data sources based on case information provided to the matter management module, [¶ 0027, 38, 45] (streaming eDiscovery process for facilitating an automated workflow) [¶ 0039, 47] (triggered by custodian)

	Taylor also teaches: 
	[¶ 0014-16, 34-36, 39, 49, 51] (service, eDiscovery). 
	[¶ 0027, 38, 45] (automated workflow)

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of e-discovery in Ford and the method of automated digital discovery in Taylor, with a reasonable expectation of success. 
	The motivation for this combination would have been to “improve the eDiscovery process that streamlines the process and makes eDiscovery less labor intensive and time consuming” [Taylor: ¶ 0013].

Ford also teaches: [¶ 0289] (content may be shared in place).
Ford, Taylor fail to teach, but Fan teaches: 
	legal hold and preservation module for providing in-place locks in real time for data in the plurality of data sources pursuant to a legal hold request, [¶ 0028] (hold command may be placed and received immediately, immediately is “real time”) [¶ 0043] (place a hold on messages in-place or a file store data source may export data to be placed in a hold).

Fan also teaches: 
	[¶ 0003, 18-19, 22-26, 31] (service, eDiscovery). 

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of e-discovery in Ford and the method of automated digital discovery in Taylor and the method of electronic discovery in Fan, with a reasonable expectation of success. 
	The motivation for this combination would have been so “that the data can be preserved and more easily managed” [Fan: ¶ 0001].

Claim 2: 
	Ford teaches: 
The system of claim 1 wherein data subject to eDiscovery requests remains at the enterprise and the data collection is performed by the enterprise system [¶ 0289] (content may be shared in place).

Claim 3: 
	Ford teaches: 
The system of claim 1 wherein data subject to eDiscovery is transferred from the enterprise system to the discovery system [¶ 0003, 118, 129, 134, 154, 170, 201, 567, 271] (content may be transferred to the secure exchange server via encrypted data transmission).

Claim 5: 
	Ford teaches: 
The system of claim 1 wherein the legal templates module automatically combines all eDiscovery steps into a single template [¶ 0208] (combine document tasks (verbs) into ad-hoc workflows and save as a template).

Claim 6: 
Fan teaches: 
	The system of claim 1 wherein the legal hold and preservation module further includes in-place locks [¶ 0043] (place a hold on messages in-place or a file store data source may export data to be placed in a hold).

Claim 7: 
	Ford teaches: 
The method of claim 1 wherein the enterprise system further includes an end point data collection module [¶ 0373, 459, 551, 553-554] (end point, endpoint, end-point data and data control).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ford; Christopher Todd US Pub. No. 2017/0041296 (Ford) in view of Taylor; Kimothy et al. US Pub. No. 2016/0321767 (Taylor) in view of FitzGerald; James et al. US Pub. No.  2014/0279588 (FitzGerald).
Claim 4: 
	Ford and Taylor teach all the elements shown above. 
Ford teaches: [¶ 0707] (artificial intelligence). 
Ford, Taylor fail to teach, but FitzGerald teaches: 
	The system of claim 1 further including an artificial intelligence module in the discovery system for analyzing eDiscovery requests and automatically determining an optimized process from a plurality of processes for collecting data responsive to eDiscovery requests, [¶ 0062] (predictive module employs machine learning to prioritize documents for review, this is an “optimized process”) [¶ 0028] (templates that reduce work, minimize errors) [¶ 0073] (workflow automated) [¶ 0013] (automatically search for and retrieve relevant documents) [¶ 0051] (EDRM) [¶ 0063] (legal hold) and wherein determining the optimized process is based on historical data of similar cases [¶ 0032-33, 48, 53, 57, 64] (historic information, litigation history, hold history, relationship history).
	
Fitzgerald also teaches: 
	[¶ 0002, 23, 32-33, 38-42, 45, 48, 51-58, 64, 72] (custodian, legal hold). 

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of e-discovery in Ford and the method of automated digital discovery in Taylor and the method of electronic discovery in FitzGerald, with a reasonable expectation of success. 
	The motivation for this combination would have been to “reduce the expense of e-discovery” [FitzGerald: ¶ 0003].

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Please See PTO-892: Notice of References Cited.

Evidence of the level skill of an ordinary person in the art for Claim 1: 
Sitsky; David et al. US 20140081984 teaches: Nuix, API, e-discovery, filter by custodian. 
Brockway; Brian et al. US 20110093471 teaches; legal hold workflow, template for common tasks, workflow for steps; streamline workflow; 0128-real time collection; 0045-lock down live production data, [0008] A snapshot may be created nearly instantly, API, template with workflow steps. 
Samuel; Ajith et al. US 20140278663 teaches: legal hold workflow, template for common tasks, workflow for steps; streamline workflow; 0128-real time collection; 0045-lock down live production data, [0008] A snapshot may be created nearly instantly; API, template with workflow steps. 
Bässler; Michael et al. US 20190164241 teaches: [0027] API, discovery, bridge; legal hold, [0072] begin the collection process immediately, custodian. 
Kisin; Roman et al. US 20130339258 teaches: eDiscovery, legal hold, workflow based on template. 

Evidence of the level skill of an ordinary person in the art for Claim 4: 
Samuel; Ajith et al. US 20140278663 teaches: e-Discovery, machine learning, EDRM, reduce expense, automatically search for and retrieve relevant documents. 
Losey; Ralph C. US 20100205020 teaches: EDRM, electronic discovery using artificial intelligence. 
Lockett; Alan US 10062039 teaches: machine learning solutions to support electronic discovery.

Evidence of the level skill of an ordinary person in the art for Claim 6: 
MARLIN; Michael US 20110184935 teaches: [0078] Preservation and collection involve the imposition of legal hold in-place or copy-to-target repositories. 
Khosrowpour; Farzad et al. US 8234442 teaches: in-place hold and preservation operation on objects in content addressable storage. 

Response to Arguments

35 USC 103 Rejection: 
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings: 
The applicant argues that they have submitted replacement drawings (response page 5) and that they begin on page 3. 
The examiner respectfully disagrees. 
Claims 5-7 are on page 3. Page 4 states “Amendments to the Drawings” and page 5 begins the “Remarks”. 
Therefore, no drawings were submitted and they remain objected to. 

35 USC 101 Rejection: 
The applicant argues that “Applicant has amended claim 1 and contends that the section 101 rejection is now moot.” (Response page 5). 
The examiner respectfully disagrees. 
The applicant has amended claim 1 to recite: “a processing system including:”, this doe not overcome the rejection. 
A “processing system” is not necessarily hardware. The specification recites “processing” but not a “processing system” and the broadest reasonable interpretation of the claims in view of the specification is for a “processing system” to be software. 
The claims could be amended as follows: 
An eDiscovery system comprising:
a processor; 
a memory coupled to the processor storing instructions 

NOTE: The 35 USC 101 rejection is currently withdrawn because there is a 112 rejection. However, if the claims are amended to remove the phrase “module for”, they will likely be rejected as non-statutory unless the claims are amended to recite actual hardware, such as a “processor” or “memory”. 

35 USC 112 Rejection: 
The applicant argues that “Applicant has amended claim 4 and contends the rejection is now moot” (response page 5). 
The examiner respectfully disagrees. 
The applicant’s amendment does not overcome the rejection and the amendments to claim 1 incorporate the 112 issues of claim 4. 
In claim 1, “data collection module for performing”, “preservation module for providing”, “matter management module for automatically identifying data custodians”, “automated discovery workflow module for providing API integration”, “legal template module for automatically including”, “automated workflow module for providing intelligent automation”.
In claim 4, “artificial intelligence module in the discovery system for analyzing”
The phrase “module for” should be removed from the claims or the applicant should state where the algorithm for performing each claims function is located in the specification. 
See MPEP 2181 (II)(B) “Computer-Implemented Means-Plus-Function Limitations” describes what is required for these claims (emphasis by examiner): 
“In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function. See, e.g., Noah Systems Inc. v. Intuit Inc.,675 F.3d 1302, 1312, 102 USPQ2d 1410, 1417 (Fed. Cir. 2012); Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J SMITH whose telephone number is (571)270-3825.  The examiner can normally be reached on Monday - Friday 11:00 - 7:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Smith/Examiner, Art Unit 2144                                                                                                                                                                                                        Direct Phone: 571-270-3825
Direct Fax: 571-270-4825
Email: benjamin.smith@uspto.gov